DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

MICHAEL MAYS, an Individual, KALA HENNESSEY, an Individual, and
     MGM RESTORATION, LLC, a Limited Liability Company,
                          Appellants,

                                    v.

      JOE TAYLOR RESTORATION, INC., a Florida Corporation,
                        Appellee.

                             No. 4D21-917

                           [August 24, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
50-2020-CA-001769-XXXX-MB.

  Jay L. Farrow and Meera K. Koodie of Farrow Law, P.A., Davie, for
appellants.

   Joshua S. Widlansky and Stephen J. Padula of Padula Bennardo
Levine, LLP, Boca Raton, for appellee.

PER CURIAM.

   This appeal arises from the unraveling of a relationship between an
employer (“JTR”) and its former employees (“the Defendants”). JTR, a mold
remediation company, sued the Defendants for breach of noncompete
agreements and tortious interference with contracts and/or business
relationships, among other claims. The lawsuit was based in part on
negative allegations which the Defendants made about JTR on the internet
and shared widely to their professional network, which overlapped with
JTR’s professional network. The trial court entered a temporary injunction
barring the Defendants from interfering with JTR’s business relationships
by posting negative content on social media, from which the Defendants
appeal. We find no merit to most of the arguments raised by the
Defendants. However, we reverse for the trial court to make certain
required findings, to modify the injunction so it places the Defendants on
notice of what conduct is barred, and to set a bond.
   The Defendants raised numerous arguments on appeal, but we reverse
on only three issues. Based on the evidence presented at the hearing and
the trial court’s credibility findings, we reject the Defendants’ argument
that JTR did not establish certain prerequisites to the imposition of a
temporary injunction: irreparable harm, a likelihood of success on the
merits as to the tortious interference and breach of contract claims, and
no adequate remedy at law. The trial court was not required to address
these prerequisites with respect to JTR’s defamation claim, as JTR’s
motion for temporary injunction was not based on that claim.

    However, we agree with the Defendants that the trial court failed to
make sufficient findings as to whether the injunction serves the public
interest. A party seeking a temporary injunction must establish that a
temporary injunction will serve the public interest. Shake v. Yes We Are
Mad Grp., Inc., 315 So. 3d 1223, 1226-27 (Fla. 4th DCA 2021). And the
trial court must make factual findings supporting that element. McKeegan
v. Ernst, 84 So. 3d 1229, 1230 (Fla. 4th DCA 2012). The trial court here
did not expressly address the public interest element and must do so on
remand. 1

   We also agree with the Defendants that the injunction is overbroad.
“Every injunction shall . . . describe in reasonable detail the act or acts
restrained without reference to a pleading or another document . . . .” Fla.
R. Civ. P. 1.610(c). “[A]n injunction should ‘never be broader than is
necessary to secure to the injured party relief warranted by the
circumstances involved in the particular case.’” Krapacs v. Bacchus, 301
So. 3d 976, 979-80 (Fla. 4th DCA 2020) (quoting Chevaldina v. R.K./FL
Mgmt., Inc., 133 So. 3d 1086, 1091 (Fla. 3d DCA 2014)). The injunction
here directs the Defendants to “[s]top using social media to harm
Plaintiff[’s] reputation and business relationships” and that “[n]o further
malicious extra-judicial communications that lack a legitimate purpose
shall be made.” 2 These directives do not place the Defendants on notice


1 The Defendants also argue that the trial court failed to make sufficient findings
as to the other prerequisites to imposition of a temporary injunction, but their
argument is conclusory and fails to address the sufficiency of the findings which
the court made.
2 The order also bars the Defendants from “disseminating the May 10th supposed

‘settlement’ letter and its attachments.”      The trial court was apparently
referencing the proposed settlement letter dated March 10, 2020, as no such
letter is dated May 10. Any error related to this portion of the order appears to
be moot. The March 10 settlement proposal letter was sent to persons who had
a connection to JTR, and it was sent before the civil RICO suit was filed. Now
that the Defendants have filed the civil RICO lawsuit, any new settlement

                                        2
of what is prohibited, and are overbroad in that the directives could
encompass conduct/speech which does not constitute tortious
interference with JTR’s business relationships. We reverse and remand
for the trial court to modify the injunction so that it makes clear which act
or acts are restrained and is narrowly tailored to prevent interference with
JTR’s business relationships. 3

   Finally, on remand, the trial court must hold a hearing on the setting
of a bond. See Fla. R. Civ. P. 1.610(b) (“No temporary injunction shall be
entered unless a bond is given by the movant in an amount the court
deems proper, conditioned for the payment of costs and damages
sustained by the adverse party if the adverse party is wrongfully
enjoined.”); Pinder v. Pinder, 817 So. 2d 1104, 1105 (Fla. 2d DCA 2002)
(“Under the compulsory language of [rule 1.610(b)], the trial court has no
discretion to dispense with the requirement of a bond.”).

   Affirmed in part, reversed in part, and remanded for further proceedings.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                              *          *          *

   Not final until disposition of timely filed motion for rehearing.




proposal would be based on the operative complaint, not a threatened complaint,
and it would be served on named defendants.
3 We recognize that “a temporary injunction directed to speech is a classic

example of prior restraint on speech triggering First Amendment concerns,” and
that “protection against prior restraints on speech extends to both false
statements and to those from which a commercial gain is derived.” Vrasic v.
Leibel, 106 So. 3d 485, 486-87 (Fla. 4th DCA 2013). However, “a limited
exception . . . applies where the defamatory words were made in the furtherance
of the commission of another tort,” such as “statements made as part of an
alleged tortious interference with an advantageous business relationship,” and
where a party “demonstrates a special harm.” Id. at 487. Here, based on the
evidence and the trial court’s factual findings, we find the trial court did not err
in concluding the limited exception applies.

                                         3